Martin, J.,

delivered the opinion of the court.
The plaintiff, as tutor of the minor heirs . , OÍ xiacket, brought the suit, to set aside the sale of the plantation of the deceased, adjudicated to the defendants, on the ground, that the adjudication had been illegally made, and prayed that a second sale might be proceeded to, and be made of the premises in question, according to law. The defendants faded to answer; judgment by default was taken, and m due time made final. The plaintiff appealed.
The final judgment contains none of the reasons on which it was rendered; nor does it refer to any law. It was rendered, without the production of any evidence in support of the claim of the heirs. A'judgment which contains none of the reasons on which it was rendered, is at least voidable. *144The want of a reference to a law authorizing it, may be justified, on the presumption, that the judge had not the law at hand, or even was ignorant of it. This reference, the constitution requires, as often as. it is possible, and when it does not appear, we are to presume, that the judge was unable to make it. But we cannot presume, that a judge could be ignorant of the grounds on which he rendered his judgment, and the constitution requires a statement of them in every case. The judgment, therefore, is unconstitutional; aac^ R is not in our power to pronounce the judgment which the court ought to have rendered, because the judgment by default could not be made final, without evidence being adduced in support of the claim of the plaintiff, and this evi-fience, if any was given, does not come up with the record.
So, where a uticonstitutionaf want ofreásonf and the judg-been rendered denoe^ or "the evidence failed to come up -with the record: I£dd) Courte1nPrsuch cases cannot proment which given below, the ^cause™for further proceedings.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be annulled, avoided and reversed; the judgment of the court rendering the default final, set aside, and the case remanded for further proceedings accor(Rng to law; the appellee paying the costs on the appeal, 1 r